United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1459
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Matthew Hajek

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: March 14, 2016
                                Filed: April 7, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       After Matthew Hajek violated the conditions of his supervised release, the
district court1 sentenced him to an eight-month term of imprisonment, to be followed


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
by a one-year term of supervised release. Hajek appeals, arguing that the imposition
of further supervised release was unreasonable. We affirm.

      In 2001, Hajek pleaded guilty to bank robbery, a Class C felony. 18 U.S.C.
§ 2113(a) (authorizing a term of imprisonment for bank robbery of not more than
twenty years); id. § 3559(a)(3) (defining Class C felony as an offense with a
maximum term of imprisonment of “less than twenty-five years but ten or more
years”). The district court sentenced him to 156 months’ imprisonment, to be
followed by a five-year term of supervised release. Hajek was released from prison
and commenced supervised release in January 2013.

       The district court revoked Hajek’s release in November 2013, sentenced him
to fourteen months’ imprisonment, and reinstated the original term of supervised
release. On appeal, we determined that Hajek’s term of supervised release exceeded
the three-year term authorized by statute for Class C felonies. See 18 U.S.C.
§ 3583(b)(2). We vacated his sentence and remanded for resentencing. United States
v. Hajek, No. 13-3672 (8th Cir. July 10, 2014). The district court thereafter amended
its judgment, reducing Hajek’s term of supervised release by two years.

        In December 2014, Hajek was released from prison and again commenced
supervised release. His probation officer filed a petition to revoke supervision in
February 2015. During the revocation hearing, Hajek admitted that he had failed to
comply with his substance abuse treatment program, with drug testing requirements,
and residential reentry center rules; had failed to truthfully answer inquiries; had
traveled without permission; and had used methamphetamine and marijuana. The
district court found that Hajek had violated several conditions of his release and
determined that his revocation sentencing range was eight to fourteen months’
imprisonment. Because Hajek had already served a fourteen-month prison term on
his first revocation, the court could impose no more than a ten-month prison term. See
18 U.S.C. § 3583(e)(3) (authorizing a revocation sentence of no more than two years

                                         -2-
in prison for a Class C felony). If the court were to impose a ten-month prison
sentence, it could impose no further supervised release.2

       Acknowledging his history of failing to comply with conditions of his release,
Hajek requested a ten-month prison sentence with no supervised release to follow.
Hajek recognized that he needed treatment for substance abuse and depression, but
stated that he wanted to pursue treatment on his own terms. As set forth above, the
district court did not accede to Hajek’s requested self-prescribed rehabilitative
regimen.

       Hajek argues that his sentence was structured to unfairly draw out his
punishment and that the imposition of an additional term of supervised release was
unreasonable. We disagree. The district court considered Hajek’s argument that he
would have greater success in society if he were no longer subject to supervision. It
also considered that Hajek had maintained steady employment while not imprisoned.
The district court remained skeptical of Hajek’s ability to seek treatment
independently or behave lawfully, however, citing his poor attendance in the
mandatory treatment program, his failure to submit to urinalysis, his drug-positive
urinalysis samples, and his disrespect for the rules of the reentry center and the court.
The district court decided that it would not “reward [Hajek’s] bad behavior” and that
“there [was] something still to be gained from a term of supervised release to follow
after a prison term, again, to get him back into the community and hopefully stabilize
him, make sure he has a job and a place to live.” We find no abuse of discretion in the
district court’s decision to impose a term of supervised release in this case. See
United States v. Defoor, 535 F.3d 763, 764-65 (8th Cir. 2008) (standard of review).


      2
        Under the pre-2003 version of 18 U.S.C. § 3583(h), a district court could not
impose an additional term of supervised release if the court had sentenced a defendant
to the maximum authorized prison term under § 3583(e)(3). See United States v.
Brings Plenty, 188 F.3d 1051, 1053 (8th Cir. 1999) (per curiam) superseded by
statute, PROTECT Act of 2003, Pub. L. No. 108-21, 117 Stat. 650, as recognized in
United States v. Zoran, 682 F.3d 1060, 1063 (8th Cir. 2012).
                                          -3-
The judgment is affirmed.
                ______________________________




                            -4-